Citation Nr: 1522635	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  09-28 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for cholangiocarcinoma.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Board remanded the case in December 2012 and September 2014.


FINDING OF FACT

The Veteran's diagnosed cholangiocarcinoma is at least as likely as not the result of his military service in Vietnam.


CONCLUSION OF LAW

Cholangiocarcinoma was caused or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

An opinion from a VA GI specialist was obtained in December 2014.  The physician noted that the Veteran had no history of primary sclerosing cholangitis or congenital liver malformations which can lead to the development of cholangiocarcinoma.  She noted that infection with liver flukes is strongly associated with the development of cholangiocarcinoma in Asia.  Given that the relevant liver flukes are endemic in Vietnam and that the Veteran served as a water supply specialist in Vietnam, she concluded it was as likely as not that he was exposed to the liver flukes.  She indicated, however, that without confirmatory testing, she was unable to provide a positive nexus opinion.  The Board notes that the legal standard for service connection is not confirmation, but only that it is at least as likely as not.  Thus, despite the lack of confirmatory testing, the Board finds the December 2014 opinion provides sufficient evidence that it is at least as likely as not that the Veteran was exposed to liver flukes in Vietnam and that this infection/exposure led to his current cholangiocarcinoma.  

The Board notes that the Veteran was afforded two additional VA examinations in March 2010 and February 2013.  Both of these examiners provided negative nexus opinions.  However, for the reasons discussed in the Board's prior remands, these examinations were not deemed adequate.

In light of the December 2014 VA opinion and the inadequacy of the March 2010 and February 2013 negative medical opinions, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current cholangiocarcinoma is the result of his military service in Vietnam.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for cholangiocarcinoma is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for cholangiocarcinoma is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


